     Case 2:20-cv-00037-TSK Document 1 Filed 08/31/20 Page 1 of 6 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                     ELECTRONICALLY
                                                                                         FILED
TERRI LAWRENCE,                                                                         Aug 31 2020
                                                                                   U.S. DISTRICT COURT
                                                                                   Northern District of WV
        Plaintiff,

v.                                                                  2:20-CV-37 (Kleeh)
                                                      Docket No.: _____________________


JASON W. LAMBERT,
MASTEC, INC., and
PRECISION PIPELINE, LLC,

        Defendants.

                                          COMPLAINT

        NOW COMES the Plaintiff Terri Lawrence, by counsel Dino S. Colombo and Kala L.

Sowers, and brings this complaint against the Defendants Jason Lambert, MasTec, Inc. and

Precision Pipeline, LLC, and hereby states as follows:

                                 JURISDICTION AND VENUE

     1. At all times relevant hereto, Plaintiff Terri Lawrence maintained her principal residence at

        1343 Laneville Road, Dryfork, Tucker County, West Virginia.

     2. Upon information and belief, at all times relevant hereto, Defendant Jason W. Lambert

        (“Defendant Lambert”) was a resident of 679 Kirsey Road, Murray Kentucky 42071.

     3. Upon information and belief, at all times relevant hereto, Defendant MasTec, Inc.

        (“Defendant MasTec”) was a non-profit, infrastructure construction company organized

        under Florida state law, with its principal place of business at 800 S. Douglas Rd., Coral

        Gables, Florida 33134; and which did business in the state of West Virginia with office

        locations in Huntington (Cabell County) and Danville (Boone County), West Virginia.




                                                 1
Case 2:20-cv-00037-TSK Document 1 Filed 08/31/20 Page 2 of 6 PageID #: 2




4. Upon information and belief, at all times relevant hereto, Defendant Precision Pipeline,

   LLC (“Defendant Precision”) was an oil and gas pipeline contractor, which was recently

   acquired by Defendant MasTec, and which was organized under Wisconsin state law, with

   its principal place of business at 3314 56th St., Eau Claire, Wisconsin 54703-6332; and,

   which did business within the state of West Virginia with an office location in Salem,

   Harrison County, West Virginia.

5. The incident that gives rise to this civil action occurred at the intersection of Center Avenue

   and East 2nd Street, in Weston, Lewis County, West Virginia.

6. Based on the foregoing, the United States District Court for the Northern District of West

   Virginia has personal and subject matter jurisdiction over the civil action initiated by this

   Complaint.

                                  GENERAL ALLEGATIONS

7. The Plaintiff incorporates each and every assertion and allegation in paragraphs one (1)

   through six (6) above as though fully rewritten herein, and the Plaintiff further alleges:

8. On September 8, 2018, at approximately 7:26 a.m., Terri Lawrence was lawfully crossing

   the street, in a crosswalk, at the intersection of East 2nd Street and Center Avenue, in

   Weston, Lewis County, West Virginia.

9. At or around the same time, Jason Lambert, an employee, agent, and/or servant of

   Defendant Precision and/or Defendant MasTec, was operating a 2018 Chevrolet Silverado

   pickup truck, which was owned by Defendant Precision and/or Defendant MasTec,

   northbound on Center Avenue, when he made a left on to East 2nd Street.




                                              2
Case 2:20-cv-00037-TSK Document 1 Filed 08/31/20 Page 3 of 6 PageID #: 3




10. As Defendant Lambert made a left turn onto East 2nd Street, he negligently and carelessly

   failed to yield to Terri Lawrence, a pedestrian lawfully crossing the street in a crosswalk,

   causing him to strike Terri Lawrence with his truck.

11. As a result of this auto-pedestrian collision, Terri Lawrence suffered serious physical

   injuries.

                   COUNT I – NEGLIGENCE AS TO JASON LAMBERT

12. The Plaintiff incorporates each and every assertion and allegation in paragraphs one (1)

   through eleven (11) above as though fully rewritten herein, and the Plaintiff further alleges:

13. Defendant Lambert, while in the course and scope of his employment with Defendants

   Precision and/or Defendant MasTec, owed a duty of reasonable care to Plaintiff Terri

   Lawrence to operate his vehicle in a lawful manner and abide by all federal, state, and local

   traffic laws.

14. Defendant Lambert breached his duty to Plaintiff Terri Lawrence by failing to yield to a

   pedestrian lawfully within a crosswalk in the roadway, causing him to strike Plaintiff Terri

   Lawrence.

15. As a direct and proximate result of Defendant Lambert’s negligent and careless behavior,

   Terri Lawrence sustained serious physical injuries.

      COUNT II – VICARIOUS LIABILITY OF DEFENDANTS PRECISION AND
                                MASTEC

16. The Plaintiff incorporates each and every assertion and allegation in paragraphs one (1)

   through fifteen (15) above as though fully rewritten herein, and the Plaintiff further alleges:

17. At the time of the auto-pedestrian collision in question, Defendant Lambert was working

   as an agent, employee, and/or servant of Defendant Precision and/or Defendant MasTec.




                                             3
Case 2:20-cv-00037-TSK Document 1 Filed 08/31/20 Page 4 of 6 PageID #: 4




18. At the time of the collision at issue, Defendant Lambert was operating the subject 2018

   Chevrolet Silverado pickup truck within the course and scope of his employment or agency

   with the Defendant Precision and/or Defendant MasTec.

19. As such, Defendant Precision and/or Defendant MasTec are vicariously liable for the

   negligent, reckless, and careless conduct of their employee, agent, and/or servant that

   caused Plaintiff Terri Lawrence’s injuries.

      COUNT III – NEGLIGENCE OF DEFENDANTS PRECISION AND MASTEC

20. The Plaintiff incorporates each and every assertion and allegation in paragraphs one (1)

   through nineteen (19) above as though fully rewritten herein, and the Plaintiff further

   alleges:

21. Upon information and belief at the time of the subject collision, Defendant Precision and/or

   Defendant MasTec provided the subject 2018 Chevrolet Silverado pickup truck to its

   employee, agent and/or servant, Defendant Lambert, to operate within the course and scope

   of his employment, agency, and/or service with Defendant Precision and/or Defendant

   MasTec.

22. Upon information and belief, at the time of the collision at issue, Defendant Precision

   and/or Defendant MasTec had control over the subject 2018 Chevrolet Silverado pickup

   truck, and had authority to determine who would be permitted to operate the vehicle, and

   for what purposes the vehicle could be operated.

23. Defendant Precision and/or Defendant MasTec had a duty to investigate the background of

   drivers which they hired, and to only hire drivers who were reasonably safe and competent

   to operate their vehicles in a safe manner. Likewise, these Defendants had a duty to only




                                             4
   Case 2:20-cv-00037-TSK Document 1 Filed 08/31/20 Page 5 of 6 PageID #: 5




       retain drivers who had demonstrated that they could operate their vehicles in a reasonably

       safe manner and comply with Federal and State traffic laws.

   24. Defendant Precision and/or Defendant MasTec breached the duties they owed to the

       Plaintiff and to the public at large by hiring and/or retaining Defendant Lambert when they

       knew or should have known that he would operate their vehicle in an unsafe manner and a

       manner which presented a risk to the Plaintiff, and to the public at large.

   25. As a result of Defendant Precision and/or Defendant MasTec’s breach of the duties owed

       to the Plaintiff, and to the public, Defendant Lambert was allowed to operate a vehicle

       owned by Defendant Precision and/or Defendant MasTec in an unsafe manner, and in

       violation of Federal and State Traffic laws which proximately caused the subject collision

       and caused the Plaintiff to sustain injuries.

       WHEREFORE, The Plaintiff, requests relief from Defendants Lambert, Precision, and

MasTec, including but not limited to damages caused by the conduct of the Defendants as follows:

all compensatory damages recoverable under West Virginia law, including but not limited to:

              a. Past physical and emotional pain and suffering;

              b. Future physical and emotional pain and suffering;

              c. Past mental anguish, emotional distress, annoyance, and inconvenience;

              d. Future mental anguish, emotional distress, annoyance, and inconvenience

              e. Past medical expenses;

              f. Future medical expenses;

              g. Past loss of enjoyment of life;

              h. Future loss of enjoyment of life;

              i. Lost wages;



                                                  5
   Case 2:20-cv-00037-TSK Document 1 Filed 08/31/20 Page 6 of 6 PageID #: 6




and for the costs, expenses and fees incurred in pursuit of this action and for all of the relief to

which she is entitled by law, including but not limited to, pre- and post-judgment interest on all

amounts, attorney’s fees, any other damages in an amount to be determined by the Jury upon proper

proof presented at trial, and for such other relief as this Court deems proper.



                       A TRIAL BY JURY IS DEMANDED ON ALL ISSUES.




                                              TERRI LAWRENCE, Plaintiff,
                                              By Counsel,


                                              /s/ Kala L. Sowers
                                              Dino S. Colombo (WV Bar No. 5066)
                                              Kala L. Sowers (WV Bar No. 11350)
                                              Colombo Law
                                              341 Chaplin Road, 2nd Floor
                                              Morgantown, WV 26501
                                              (304) 599-4229




                                                  6
